Citation Nr: 1514753	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  07-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was properly before the Board at the time of a December 2013 Board decision.

2.  Entitlement to a disability rating greater than 50 percent for mood disorder with major depressive disorder associated with degenerative changes of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Private Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the RO which granted service connection for degenerative changes of the lumbar spine and assigned an initial 20 percent disability rating effective December 30, 2015.  

In July 2009, the Veteran and his spouse testified at a hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is associated with the claims file.

In November 2009, the Board remanded the case for additional development. 

In a September 2011 decision, the Board assigned an initial rating for 40 percent for the service-connected lumbar spine degenerative changes beginning on June 10, 2009, but denied the claim for a rating in excess of 20 percent prior to that date. 

The Board assigned an initial 20 percent rating for the service-connected disability manifested by left lower extremity neurological impairment, but denied a rating in excess of 10 percent for neurological impairment affecting the right lower extremity.  The Veteran appealed the September 2011 decision to the United States Court of Appeals for Veterans Claims (Court). 

In June 2013, the Court issued a memorandum decision, partially vacating the decision with respect to the issue of an initial rating in excess of 20 percent for the service-connected degenerative changes of the lumbar spine, prior to June 10, 2009, and remanding the matter to the Board for further proceedings consistent with the Court's decision.

In an October 2013 rating decision, the RO increased the Veteran's disability rating for his mood disorder to 50 percent disabling effective December 22, 2011.  

In December 2013, the Board assigned a 40 percent disability rating for the lumbar spine prior to June 30, 2009.  Significantly, in the December 2013 Board decision, it was noted that the Veteran had indicated that he was unable to work due to his service-connected disabilities-and namely, his lumbar spine disability.  However, the Board noted that a claim for a TDIU rating had been separately adjudicated by the RO in unappealed rating decisions in July 2010 and October 2013.  Consequently, the Board found that no further consideration of the claim for a TDIU rating under Rice v. Shinseki, 22 Vet. App. 447 (2009) was warranted by the Board at that time.  

Thereafter, the Veteran appealed the portion of the December 2013 decision that found that a TDIU issue was not before the Board to the Court.  In an October 2014 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the December 2013 decision with respect to the decision that a TDIU claim was not before the Board at that time.  The JMR was granted in an October 2014 Order.  The JMR also noted that the Veteran did not challenge the determination in the December 2013 decision with respect to assigning a percent disability rating for the lumbar spine prior to June 30, 2009.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, the October 2014 JMR indicates that a remand is required in this case due to perceived deficiencies within the Board's analysis in the December 2013 decision.

By way of background, a review of the record shows that the Veteran has been unemployed since February 2001 following a cerebrovascular accident (CVA).  Significantly, records from the Social Security Administration show that the Veteran was awarded disability benefits effective February 2001 due to "late effects of CVA cerebrovascular disease."  

In a November 2006 rating decision, the RO granted service connection for degenerative changes of the lumbar spine and assigned a 20 percent rating effective December 2005.  In January 2007, the Veteran filed a notice of disagreement (NOD) with the rating assigned, and this appeal ensued.  In a September 2011 decision, the Board assigned a 40 percent rating for Veteran's service-connected lumbar spine degenerative changes beginning June 10, 2009, but denied the claim for a rating in excess of 20 percent prior to that date.  The Board also assigned an initial 20 percent rating for the service-connected disability manifested by left lower extremity neurological impairment, but denied a rating in excess of 10 percent for neurological impairment affecting the right lower extremity.

As above, in June 2013, the Court issued a memorandum decision, partially vacating and remanding the decision with respect to the issue of an initial rating in excess of 20 percent for the service-connected degenerative changes of the lumbar spine, prior to June 10, 2009.  During the pendency of this appeal, the RO also denied a TDIU in rating decisions dated in July 2010 and October 2013.

In a December 2013 decision, the Board granted an increased rating from 20 percent to 40 percent, but no higher, for the Veteran's degenerative changes of the lumbar spine prior to June 10, 2009.  The Board also provided the following discussion with regard to the issue of entitlement to TDIU:

      In this case, the Veteran has indicated that he is unable to
      work due to his service-connected disabilities-and namely,
      his lumbar spine disability-a claim for a TDIU rating has been
      separately adjudicated by the RO in an unappealed rating
      decision in July 2010 and again in October 2013.
      Consequently, no further consideration of the claim for a TDIU
      rating under Rice is warranted by the Board at this time.

As above, in the December 2013 Board decision, it was noted that the Veteran had indicated that he was unable to work due to his service-connected disabilities-and namely, his lumbar spine disability.  However, the Board noted that a claim for a TDIU rating had been separately adjudicated by the RO in unappealed rating decisions in July 2010 and October 2013.  Consequently, the Board found that no further consideration of the claim for a TDIU rating under Rice was warranted by the Board at that time.  

The October 2014 JMR notes that the critical problem with the Board's December 2013 decision is that in its determination that the issue of TDIU was not before the Board, it failed to acknowledge the procedural requirements of VA Fast Letter 13-13 or the Court's precedent in Manlincon v. West, 12 Vet.App. 238, 240-41 (1999). Pursuant to the VA Fast Letter 13-13, where a Veteran files an NOD regarding an increased evaluation, and while the appeal is pending, the appellant raises the issue of TDIU due to the disability on appeal, and a rating decision denies TDIU, the matter of TDIU is part of the pending appeal.  VA Fast Letter 13- 13 at 6. VA is required to submit an statement of the case (SOC) regarding the issue of TDIU to perfect the appeal. Id.  If VA fails to furnish a claimant with an SOC in accordance with statutory or regulatory requirements, then the appropriate remedy is for the Board to remand the matter to the RO in order to issue an SOC.  See Manlincon, 12 Vet.App. at 240-41 (holding that where a claimant files a timely NOD and the RO fails to furnish an SOC, the Board is required to remand the matter for the RO to issue an SOC).

Significantly, during the pendency of the Veteran's appeal of his claim for an increased rating for his service-connected low back disability, and subsequent to his NOD regarding this claim filed in January 2007, the RO denied a TDIU in rating decisions dated in July 2010 and October 2013.  Therefore, absent the Board's consideration and discussion of the procedural instructions detailed in VA Fast Letter 13-13, the Court found that the Board's determination that the issue of TDIU was not before the Board warranted remand.  See VA Fast Letter 13-13; see also Manlincon, 12 Vet.App. at 240-41.  As such the Court directed the Board to address this matter and provide appropriate disposition of this issue.  Based on such JMR, the Board finds that a remand is necessary in order to issue the Veteran an SOC with regard to the TDIU issue pursuant to VA Fast Letter 13-13.  

Furthermore, as above, in an October 2013 rating decision, the RO denied a TDIU.  Thereafter, in January 2014 (within one year of notification of the October 2013 rating decision), the Veteran entered an NOD with the AOJ regarding the denial of a TDIU.  In February 2015 correspondence, the Veteran's representative wrote that an SOC regarding the TDIU issue had been issued in September 2014 and that, in response to that SOC, the Veteran submitted a VA Form 9 substantive appeal in October 2014.  However, a review of the claims file is negative for an SOC regarding the TDIU issue.  Therefore, on remand, the AOJ should first determine whether an SOC regarding the TDIU issue was, in fact, issued (claimed to have been issued in September 2014).  If so, the SOC should be associated with the claims file and returned to the Board.  If an SOC has not yet been issued with regard to the TDIU claim, the AOJ should issue the Veteran an SOC and return to the Board only if the Veteran perfects an appeal of that issue.

Also, with regard to the mood disorder issue, as noted in the Introduction, in an October 2013 rating decision Board also increased the Veteran's disability rating for his mood disorder to 50 percent disabling effective December 22, 2011.  Thereafter, in November 2013 (within one year of notification of the March 2014 rating decision), the Veteran entered an NOD with the AOJ as to the propriety of the assigned rating for such disability.  When there has been an initial AOJ adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of an SOC on the mood disorder issue is also necessary pursuant to Manlincon.  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. First, determine whether an SOC regarding the issue of entitlement to a TDIU has been issued to the Veteran (claimed to have been issued in September 2014).  If so, the SOC should be associated with the claims file and the case returned to the Board.

2. If an SOC has not yet been issued with regard to the issue of entitlement to a TDIU, the AOJ should provide an SOC, containing all applicable laws and regulations, on the issue of entitlement a TDIU, to the Veteran and his representative.  They should be advised of the time period in which to perfect an appeal of this issue.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.

3. Provide an SOC, containing all applicable laws and regulations, on the issue of entitlement to a disability rating greater than 50 percent for mood disorder with major depressive disorder associated with degenerative changes of the lumbar spine, to the Veteran and his representative.  They should be advised of the time period in which to perfect an appeal of this issue.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




